Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate in part the St. Joseph Circuit Court order of July 24, 2014 denying the defendant’s motion for relief from judgment. The issue of entrapment by estoppel was not addressed in the circuit court or by the Court of Appeals in the defendant’s appeal of right. Therefore, MCR 6.508(D)(2) does not apply. We remand this case to the trial court to hold a hearing on the defendant’s ineffective assistance of counsel arguments pertaining to the issue of entrapment by estoppel. We further order the St. Joseph Circuit Court, in accord with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint *890counsel to represent the defendant at the hearing. In all other respects, leave to appeal is denied, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).